EXHIBIT 10.1

 

FIRST CAPITAL, INC. 2019 EQUITY INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

FIRST CAPITAL, INC.

2019 EQUITY INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

The purpose of the First Capital, Inc. 2019 Equity Incentive Plan (the “Plan”)
is to promote the success, and enhance the value, of First Capital, Inc. (the
“Company”), by linking the personal financial and economic interests of
employees, officers and directors of the Company or any Affiliate (as defined
below) to those of Company shareholders and by providing such persons with an
incentive for outstanding performance. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract and retain the
services of employees, officers and directors upon whose judgment, interest and
special effort the successful conduct of the Company’s operation largely
depends. Accordingly, the Plan permits the grant of equity incentive awards from
time to time to selected employees, officers and directors of the Company and
its Affiliates.

 

ARTICLE 2

DEFINITIONS

 

When a word or phrase appears in this Plan with the initial letter capitalized,
and the word or phrase does not commence a sentence, the word or phrase shall
generally be given the meaning ascribed to it in this Article 2 unless the
context clearly requires a different meaning. The following words and phrases
shall have the following meanings:

 

1933 Act means the Securities Act of 1933, as amended from time to time.

 

1934 Act means the Securities Exchange Act of 1934, as amended from time to
time.

 

Affiliate means an entity that directly or through one or more intermediaries
controls, is controlled by or is under common control with, the Company, as
determined by the Committee.

 

Award means any Option, Restricted Stock Award, Performance Award or SAR granted
to a Participant under the Plan.

 

Award Agreement means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award.

 

Board of Directors means the Board of Directors of the Company.

 

Cause means (1) any act of (A) fraud or intentional misrepresentation, or (B)
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or Subsidiary, or (2) willful violation of any law, rule or regulation
in connection with the performance of a Participant’s duties (other than traffic
violations or similar offenses), or (3) with respect to any employee of the
Company or Subsidiary, commission of any act of moral turpitude or conviction of
a felony, or (4) the willful or negligent failure of the Participant to perform
his or her duties in any material respect; provided, however, that if the
Participant is subject to an employment agreement (or other similar agreement)
with the Company or a Subsidiary that provides a definition of termination for
“cause,” then, for purposes of the Plan, Cause shall have the meaning set forth
in such agreement.

 

Change in Control means the occurrence of any one of the following events:

 

(1)Merger or Consolidation: The Company merges into or consolidates with another
corporation, or merges another corporation into the Company, and, as a result,
less than fifty percent (50%) of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were shareholders of the Company immediately before the merger or consolidation;

 

 

 



(2)Acquisition of Significant Share Ownership: A report on Schedule 13D or
another form or schedule (other than Schedule 13G) is filed or is required to be
filed under Section 13(d) or 14(d) of the 1934 Act, if the schedule discloses
that the filing person or persons acting in concert has or have become the
beneficial owner (within the meaning of Rule 13d-3 of the 1934 Act), directly or
indirectly, of twenty-five percent (25%) or more of a class of the Company’s
voting securities; provided, however, that this clause (2) shall not apply to
beneficial ownership of Company voting shares held by a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or by
an entity of which the Company, directly or indirectly, beneficially owns fifty
percent (50%) or more of its outstanding voting securities;

 

(3)Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Board of Directors at the beginning of the
two-year period cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that for purposes of this clause (3),
each director who is first elected by the Board of Directors (or first nominated
by the Board of Directors for election by the shareholders) by a vote of at
least two-thirds (⅔) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

 

(4)Sale of Assets: The Company or First Harrison Bank sells to a third party all
or substantially all of its assets, or consummation of an agreement for the sale
or disposition by the Company of all or substantially all of the Company or
First Harrison Bank’s assets.

 

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred with respect to a Participant if the Participant is part of a
purchasing group that consummates the Change in Control transaction. A
Participant shall be deemed part of a purchasing group for purposes of the
preceding sentence if the Participant is an equity participant in the purchase
company or group (except for (i) passive ownership of less than two percent (2%)
of the stock of the purchasing company, or (ii) ownership of equity of
participation in the purchasing company or group that is otherwise
insignificant, as determined prior to the Change in Control by a majority of the
continuing Non-Employee Directors).

 

Change in Control Price means the highest price per share of Shares offered in
conjunction with any transaction resulting in a Change in Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash) or, in the case of a Change in Control occurring solely by reason
of a change in the composition of the Board of Directors, the highest Fair
Market Value of the Shares on any of the thirty (30) trading days immediately
preceding the date on which a Change in Control occurs.

 

Code means the Internal Revenue Code of 1986, as amended from time to time, and
the rules, regulations, and guidance published thereunder.

 

Committee means the committee of the Board of Directors described in Article 4
of the Plan.

 

Company means First Capital, Inc., or any successor corporation.

 

Continuous Status as a Participant means the absence of any interruption or
termination of service as an employee, officer or director of the Company or any
Affiliate, as applicable. Continuous service shall not be considered interrupted
in the case of sick leave, military leave or any other absence approved by the
Company or an Affiliate, in the case of transfers between payroll locations or
between the Company, an Affiliate or a successor, or performance of services in
an emeritus, advisory or consulting capacity, provided, however, that for
purposes of an Incentive Stock Option, “Continuous Status as a Participant”
means the absence of any interruption or termination of service as an employee
of the Company or any Affiliate, as applicable.

 

 

 



Covered Employee means a covered employee as defined in Section 162(m)(3) of the
Code.

 

Disability shall mean any illness or other physical or mental condition of a
Participant that renders the Participant incapable of performing his or her
customary and usual duties for the Company or an Affiliate, or any medically
determinable illness or other physical or mental condition resulting from a
bodily injury, disease or mental disorder which, in the judgment of the
Committee, is permanent and continuous in nature. The Committee may require such
medical or other evidence as it deems necessary to judge the nature and
permanency of the Participant’s condition. Notwithstanding the above, with
respect to an Incentive Stock Option, Disability shall mean Permanent and Total
Disability as defined in Section 22(c)(3) of the Code.

 

Effective Date has the meaning assigned such term in Section 3.1 of the Plan.

 

Eligible Participant means an employee, officer or director of the Company or
any Affiliate.

 

Exchange means any national securities exchange on which the Stock may from time
to time be listed or traded.

 

Fair Market Value on any date, means (i) if the Stock is listed on an Exchange,
the closing sales price on such exchange or over such system on such date or, in
the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Stock is
not listed on a securities exchange, Fair Market Value shall mean a price
determined by the Committee in good faith on the basis of objective criteria.

 

Grant Date means the date an Award is made by the Committee.

 

Incentive Stock Option means an Option that is intended to be an incentive stock
option and meets the requirements of Section 422 of the Code or any successor
provision thereto.

 

Non-Employee Director means a director of the Company or an Affiliate who is not
a common law employee of the Company or an Affiliate and is a “non-employee
director” within the meaning of Rule 16b-3 under the 1934 Act.

 

Nonstatutory Stock Option means an Option that is not an Incentive Stock Option.

 

Option means a right granted to a Participant under Article 7 of the Plan to
purchase Stock at a specified price during specified time periods. An Option may
be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

Parent or Subsidiary means a “parent” or “subsidiary” as such terms are defined
in Sections 424(e) and (f) of the Code.

 

Participant means a person who, as an employee, officer or director of the
Company or any Affiliate, has been granted and currently holds an Award under
the Plan; provided, however, that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary designated pursuant to Article 9.4 of
the Plan or the legal guardian or other legal representative acting in a
fiduciary capacity on behalf of the Participant under applicable state law and
court supervision.

 

Performance Award means an award of performance shares as described in Section
8.7 of the Plan.

 

Plan means the First Capital, Inc. 2019 Equity Incentive Plan, as amended from
time to time.

 

 

 



Prior Plan means the First Capital Inc. 2009 Equity Incentive Plan, as amended.

 

Restricted Stock Award means Stock granted to a Participant under Article 8 of
the Plan that is subject to certain restrictions and to risk of forfeiture.

 

Shares means shares of Stock. If there has been an adjustment or substitution
pursuant to Article 10 of the Plan, the term “Shares” shall also include any
shares of stock or other securities that are substituted for Shares or into
which Shares are adjusted pursuant to Article 10 of the Plan.

 

Stock means the common stock of the Company, par value $0.01, and such other
securities of the Company as may be substituted for Stock pursuant to Article 10
of the Plan.

 

Stock Appreciation Right or SAR means a right granted to a Participant under
Article 8 to receive a stock or cash payment, as determined by the Committee in
an Award Agreement, equal to the difference between the Fair Market Value of a
share of Stock as of the date of exercise of the SAR over the grant price of the
SAR, as determined pursuant to Article 8.

 

 

ARTICLE 3

EFFECTIVE TERM OF PLAN

 

3.1       EFFECTIVE DATE. The Plan shall be effective as of the date it is
approved by the shareholders of the Company (the “Effective Date”).

 

3.2       TERMINATION OF PLAN. The Plan shall terminate on the tenth anniversary
of the Effective Date. The termination of the Plan on such date shall not affect
the validity of any Award outstanding on the date of termination.

 

ARTICLE 4

ADMINISTRATION

 

4.1       COMMITTEE. The Plan shall be administered by the Committee appointed
by the Board of Directors (which Committee shall consist of at least two
disinterested directors) or, at the discretion of the Board of Directors from
time to time, the Plan may be administered by the Board of Directors. It is
intended that at least two of the directors appointed to serve on the Committee
shall be “non-employee directors” (within the meaning of Rule 16b-3 promulgated
under the 1934 Act) and “independent directors” (within the meaning of the U.S.
Market Rules of the Nasdaq Stock Market), and that any such members of the
Committee who do not so qualify shall abstain from participating in any decision
to make or administer Awards that are made to Eligible Participants who, at the
time of consideration for such Award, (i) are persons subject to the short-swing
profit rules of Section 16 of the 1934 Act, or (ii) are reasonably anticipated
to become Covered Employees during the term of the Award. However, the mere fact
that a Committee member shall fail to qualify under either of the foregoing
requirements or shall fail to abstain from such action shall not invalidate any
Award made by the Committee, which Award is otherwise validly made under the
Plan. The members of the Committee shall be appointed by, and may be changed at
any time and from time to time in the discretion of, the Board of Directors. The
Board of Directors may reserve for itself any or all of the authority and
responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board of Directors has
reserved any authority and responsibility or during any time that the Board of
Directors is acting as administrator of the Plan, it shall have all the powers
of the Committee hereunder, and any reference herein to the Committee (other
than in this Section 4.1) shall include the Board of Directors. To the extent
any action of the Board of Directors under the Plan conflicts with actions taken
by the Committee, the actions of the Board of Directors shall control.

 

 

 



4.2       ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s interpretation
of the Plan, any Awards granted under the Plan, any Award Agreement and all
decisions and determinations by the Committee with respect to the Plan are
final, binding, and conclusive on all parties. Each member of the Committee is
entitled, in good faith, to rely or act upon any report or other information
furnished to that member by any officer or other employee of the Company or any
Affiliate, the Company’s or an Affiliate’s independent certified public
accountants, Company counsel or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.

 

4.3       AUTHORITY OF COMMITTEE. Except as provided below, the Committee has
the exclusive power, authority and discretion to:

 

 (a)Grant Awards;      (b)Designate Participants;      (c)Determine the type or
types of Awards to be granted to each Participant;     (d)Determine the number
of Awards to be granted and the number of Shares to which an Award will relate;

 

(e)Determine the terms and conditions of any Award granted under the Plan,
including, but not limited to, the exercise price, any restrictions or
limitations on the Award, any schedule for lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, based in each case on such considerations as the Committee in its sole
discretion determines;

 

(f)Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award in accordance with Articles 9 and 10 of the Plan, based in
each case on such considerations as the Committee in its sole discretion
determines;

 

(g)Prescribe the form of each Award Agreement, which need not be identical for
each Participant;      (h)Decide all other matters that must be determined in
connection with an Award;

 

(i)Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

 

(j)Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;
and      (k)Amend the Plan or any Award Agreement as provided herein.



 

Any interpretation of the Plan by the Committee and any decisions made by it
under the Plan shall be final and binding on all persons. No such decisions will
be subject to de novo review if challenged in court. In controlling and managing
the operation and administration of the Plan, the Committee shall take action in
a manner that conforms to the articles and bylaws of the Company and applicable
law.

 

Notwithstanding the above, the Board of Directors or the Committee may also
delegate, to the extent permitted by applicable law, to one or more officers of
the Company, the Committee’s authority under subsections (a) through (h) above,
pursuant to a resolution that specifies the total number of Awards that may be
granted under the delegation, provided that no officer may be delegated the
power to designate himself or herself as a recipient of such Awards; and
provided further that no delegation of its duties and responsibilities may be
made to officers of the Company with respect to Awards to Eligible Participants
who as of the Grant Date are persons subject to the short-swing profit rules of
Section 16 of the 1934 Act, or who as of the Grant Date are reasonably
anticipated to become Covered Employees during the term of the Award. The acts
of such delegates shall be treated hereunder as acts of the Committee and such
delegates shall report to the Committee regarding the delegated duties and
responsibilities.

 

 

 

 



4.4       AWARD AGREEMENTS. Each Award shall be evidenced by an Award Agreement.
Each Award Agreement shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

 

4.5       INDEMNIFICATION. To the extent allowable under applicable law, each
member of the Committee shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such member in connection with or resulting from any
claim, action, suit, or proceeding to which such member may be a party or in
which he or she may be involved by reason of any action or failure to act under
the Plan and against and from any and all amounts paid by such member in
satisfaction of judgment in such action, suit, or proceeding against him or her
provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify or hold
them harmless.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1       NUMBER OF SHARES. Subject to adjustment as provided in Article 10 of
the Plan, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 176,150 (all of which may be
issued pursuant to the exercise of Incentive Stock Options, to the extent such
Awards are granted under the Plan). As of the Effective Date, no further awards
shall be granted pursuant to the Prior Plan. During the terms of the Awards, the
Company shall keep available at all times the number of Shares required to
satisfy such Awards.

 

5.2       SHARE COUNTING. If an Award is canceled, terminates, expires, is
forfeited or lapses for any reason, any unissued Shares subject to the Award
shall not be available for issuance pursuant to Awards subsequently granted
under the Plan. To the extent that an award granted under the Prior Plan is
canceled, terminates, expires, is forfeited or lapses for any reason under the
terms of the Prior Plan, any unissued Shares underlying such award shall not be
made available for grant of Awards under this Plan. Notwithstanding anything to
the contrary contained in the Plan, Shares subject to an Award under the Plan
shall not again be made available for issuance or delivery under the Plan if
such Shares are (a) Shares tendered in payment of an Option, (b) Shares
delivered or withheld by the Company to satisfy any tax withholding obligation,
or (c) Shares covered by a stock-settled SAR or other Awards that were not
issued upon the settlement of the Award.

 

5.3       STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.

 

5.4       DELIVERY OF SHARES. Delivery of Shares or other amounts under the Plan
shall be subject to the following:

 

(a)       Compliance with Applicable Law. Notwithstanding any other provision of
the Plan, the Company shall have no obligation to deliver any Shares or make any
other distribution of benefits under the Plan unless such delivery or
distribution complies with applicable law (including requirements of the 1933
Act), and the applicable requirements of any Exchange.

 

 

 



(b)       Certificates. To the extent that the Plan provides for the issuance of
Shares, the issuance may be effected on a non-certificated basis, to the extent
not prohibited by applicable law or the applicable rules of any Exchange.

 

ARTICLE 6

ELIGIBILITY

 

Awards may be granted only to Eligible Participants; except that Incentive Stock
Options may be granted only to Eligible Participants who are employees of the
Company or a Parent or Subsidiary of the Company.

 

ARTICLE 7

STOCK OPTIONS

 

7.1       GENERAL. The Committee is authorized to grant Options to Participants
on the following terms and conditions:

 

(a)Exercise Price. The exercise price of an Option shall not be less than the
Fair Market Value as of the Grant Date.

 

(b)Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d) of the Plan. The Committee shall also determine the conditions,
if any, that must be satisfied before all or part of an Option may be exercised
or vested. The Committee may waive any exercise or vesting provisions at any
time in whole or in part based upon factors as the Committee may determine in
its sole discretion so that the Option becomes exercisable or vested at an
earlier date.

 

(c)Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.

 

(d)Exercise Term. In no event may any Option be exercisable for more than ten
(10) years from the Grant Date.

 

7.2       INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options
granted under the Plan must comply with the following additional rules:

 

(a)Lapse of Option. Subject to any earlier termination provision contained in
the Award Agreement, an Incentive Stock Option shall lapse upon the earliest of
the following circumstances; provided, however, that the Committee may, prior to
the lapse of an Incentive Stock Option under the circumstances described in
subsections (3), (4) or (5) below, provide in writing that the Option will
extend until a later date, but if an Incentive Stock Option is so extended and
is exercised after the dates specified in subsections (3) and (4) below, it will
automatically become a Nonstatutory Stock Option:

 

 (1)The expiration date set forth in the Award Agreement.      (2)The tenth
anniversary of the Grant Date.

 

 

 



(3)Three (3) months after termination of the Participant’s Continuous Status as
a Participant for any reason other than the Participant’s Disability or death.

 

(4)One (1) year after the Participant’s Continuous Status as a Participant by
reason of the Participant’s Disability.

 

(5)One (1) year after the termination of the Participant’s death if the
Participant dies while employed, or during the three-month period described in
paragraph (3) or during the one-year period described in paragraph (4), but
before the Incentive Stock Option otherwise lapses.

 

Unless the exercisability of an Incentive Stock Option is accelerated as
provided in Articles 9 or 10 of the Plan, if a Participant exercises an
Incentive Stock Option after termination of employment, the Incentive Stock
Option may be exercised only with respect to the Shares that were otherwise
vested on the Participant’s termination of employment. Upon the Participant’s
death, any exercisable Incentive Stock Options may be exercised by the
Participant’s beneficiary, determined in accordance with Section 9.4 of the
Plan.

 

(b)Individual Dollar Limitation. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Participant in any calendar year may not exceed
$100,000.00 (or any higher value as may be permitted under Section 422 of the
Code). To the extent the aggregate Fair Market Value exceeds such limit, the
Options or portions thereof exceeding the limit (according to the order in which
they were granted) shall be treated as Nonstatutory Stock Options.

 

(c)Ten Percent Owners. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent or Subsidiary unless the exercise price per share of such Option
is at least one hundred and ten percent (110%) of the Fair Market Value per
Share at the Grant Date and the Option expires no later than five (5) years
after the Grant Date.

 

(d)Expiration of Authority to Grant Incentive Stock Options. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the date the Plan was approved by shareholders, or the
termination of the Plan, if earlier.

 

(e)Right to Exercise. During a Participant’s lifetime, an Incentive Stock Option
may be exercised only by the Participant or, in the case of the Participant’s
Disability, by the Participant’s guardian or legal representative.

 

(f)Eligible Grantees. The Committee may not grant an Incentive Stock Option to a
person who is not at the Grant Date an employee of the Company or of an
Affiliate.

 

ARTICLE 8

RESTRICTED STOCK/PERFORMANCE AWARDS/SARS

 

8.1       GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards
of Restricted Stock to Participants in such amounts and subject to such terms
and conditions as may be selected by the Committee.

 

8.2       ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter. Except as otherwise provided in an Award Agreement, the
Participant shall have all of the rights of a shareholder with respect to the
Restricted Stock.

 

 

 



8.3       FORFEITURE. Except as otherwise determined by the Committee at the
time of the grant of the Award or thereafter, upon termination of Continuous
Status as a Participant during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited; provided,
however, that the Committee may provide in any Award Agreement that restrictions
or forfeiture conditions relating to Restricted Stock will be waived in whole or
in part in the event of terminations resulting from death or disability or in
connection with a Change in Control, and the Committee may in other cases waive
in whole or in part restrictions or forfeiture conditions relating to Restricted
Stock.

 

8.4       DELIVERY OF RESTRICTED STOCK. Unless otherwise held in a trust and
registered in the name of the trustee, reasonably promptly after the Grant Date
with respect to shares of Restricted Stock, the Company shall cause to be issued
a stock certificate, registered in the name of the Participant to whom the
Restricted Stock was granted, evidencing such shares. Each such stock
certificate shall bear the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the First
Capital, Inc. 2019 Equity Incentive Plan and in the Award Agreement entered into
between the registered owner of such shares and First Capital, Inc. or its
Affiliates. A copy of the Plan and the Award Agreement is on file in the office
of the Corporate Secretary of First Capital, Inc.”

 

Such legend shall not be removed until the Participant vests in such shares
pursuant to the terms of the Plan and the Award Agreement. Each certificate
issued pursuant to this Section 8.4, in connection with a Restricted Stock
Award, shall be held by the Company or its Affiliates, unless the Committee
determines otherwise.

 

8.5       VOTING RIGHTS. Unless otherwise determined by the Committee at the
time of grant, a Participant holding Restricted Stock shall be entitled to
exercise full voting rights with respect to those Shares during the restriction
period.

 

8.6       DIVIDENDS AND OTHER DISTRIBUTIONS. During the restriction period, a
Participant holding Restricted Stock may, if the Committee so determines, be
credited with dividends paid with respect to the underlying Shares. Such
dividends shall be paid to the Participant at times determined by the Committee
in its sole discretion. The Committee may apply any restrictions to the
dividends that the Committee deems appropriate.

 

8.7       PERFORMANCE AWARDS. Subject to the limitations of this Plan, the
Committee may, in its discretion, grant Performance Awards to eligible
individuals upon such terms and conditions and at such times as the Committee
shall determine. Performance Awards may be in the form of performance shares. An
award of a performance share is a grant of a right to receive shares of Stock
which is contingent upon the achievement of performance or other objectives
during a specified period and which has a value on the date of grant equal to
the Fair Market Value of a share of Stock.

 

Subject to the terms of this Plan and the requirements of Section 409A of the
Code, the Committee has the authority to determine the nature, length and
starting date of the period during which a Participant may earn a Performance
Award and will determine the conditions that must be met in order for a
Performance Award to be granted or to vest or be earned. These conditions may
include specific performance objectives, continued service or employment for a
certain period of time, or a combination of such conditions. Performance awards
granted under the Plan may be based on one or more of the following business
criteria: basic earnings per common share, basic cash earnings per common share,
diluted earnings per common share, diluted cash earnings per common share, net
income, cash earnings, net interest income, non-interest income, general and
administrative expense to average assets ratio, cash general and administrative
expense to average assets ratio, efficiency ratio, cash efficiency ratio, return
on average assets, cash return on average assets, return on average
shareholders’ equity, cash return on average shareholders’ equity, return on
average tangible shareholders’ equity, cash return on average tangible
shareholders’ equity, core earnings, operating income, operating efficiency
ratio, net interest rate spread, loan production volume, non-performing loans,
cash flow, strategic business objectives, consisting of one or more objectives
based upon meeting specified cost targets, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management, or any combination of the foregoing. Each goal may be
expressed on an absolute and/or relative basis, may be based on or otherwise
employ comparisons based on internal targets, past performance of the Company or
any subsidiary, operating unit or division of the Company and/or the past or
current performance of other companies, and in the case of earnings-based
measures, may use or employ comparisons relating to capital, shareholders’
equity and/or shares of common stock outstanding, or to assets or net assets.

 

 

 



No later than 90 days (or such other time as determined by the Committee with
respect to an Award) following the commencement of a performance period, the
Committee shall, in writing (i) select the performance goal or goals applicable
to the performance period, (ii) establish the various targets and bonus amounts
which may be earned for such performance period, and (iii) specify the
relationship between the performance goals and targets and the amounts to be
earned by each participant for the performance period.

 

8.8       GRANT OF SARS. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 

(a)Right to Payment. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

 

(1)The Fair Market Value of a share of Stock on the date of exercise; over

 

(2)The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of a share of
Stock on the date of grant in the case of any SAR related to any Incentive Stock
Option

 

(b)Other Terms. All such Awards shall be evidenced by an Award Agreement. The
terms, methods of exercise, methods of settlement, form of consideration payable
in settlement, and any other terms and conditions of any Stock Appreciation
Right shall be determined by the Committee at the time of the grant of the Award
and shall be reflected in the Award Agreement.

 

ARTICLE 9

GENERAL PROVISIONS APPLICABLE TO AWARDS

 

9.1       STAND-ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in
the sole discretion of the Committee, be granted either alone or in addition to
or, in tandem with, any other Award granted under the Plan.

 

9.2       TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option exceed a period of ten (10) years from its Grant Date
(or, if Section 7.2(c) applies, five (5) years from its Grant Date).

 

9.3       LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy Section
414(p)(1)(A) of the Code if that Code section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be an option described in Code Section 422(b),
and (iii) is otherwise appropriate and desirable, taking into account any
factors deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards.

 

 

 



9.4       BENEFICIARIES. Notwithstanding Section 9.3 of the Plan, a Participant
may, in the manner determined by the Committee, designate a beneficiary to
exercise the rights of the Participant and to receive any distribution with
respect to any Award upon the Participant’s death. A beneficiary, legal
guardian, legal representative, or other person claiming any rights under the
Plan is subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and the Award
Agreement otherwise provide, and to any additional restrictions deemed necessary
or appropriate by the Committee. If no beneficiary has been designated or
survives the Participant, payment shall be made to the Participant’s estate.
Subject to the foregoing, a beneficiary designation may be changed or revoked by
a Participant at any time provided the change or revocation is filed with the
Committee.

 

9.5       STOCK CERTIFICATES. All Stock issuable under the Plan is subject to
any stop-transfer orders and other restrictions as the Committee deems necessary
or advisable to comply with federal or state securities laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

 

9.6       ACCELERATION UPON DEATH OR DISABILITY. Except as otherwise provided in
the Award Agreement, upon the Participant’s death or Disability during his or
her Continuous Status as a Participant, all of such Participant’s outstanding
Options and other Awards in the nature of rights that may be exercised shall
become fully exercisable and all time-based vesting restrictions on the
Participant’s outstanding Awards shall lapse. Any Awards shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Award Agreement. To the extent that this provision causes Incentive Stock
Options to exceed the dollar limitation set forth in Section 7.2(b) of the Plan,
the excess Options shall be deemed to be Nonstatutory Stock Options.

 

9.7       TERMINATION OF EMPLOYMENT. Whether military, government or other
service or other leave of absence shall constitute a termination of employment
shall be determined in each case by the Committee at its discretion and in
accordance with the terms of the Plan, and any determination by the Committee
shall be final and conclusive. A Participant’s Continuous Status as a
Participant shall not be deemed to terminate in a circumstance in which a
Participant transfers from the Company to an Affiliate, transfers from an
Affiliate to the Company, or transfers from one Affiliate to another Affiliate.
To the extent that this provision causes Incentive Stock Options to extend
beyond three months from the date a Participant is deemed to be an employee of
the Company, a Parent or Subsidiary for purposes of Sections 424(e) and 424(f)
of the Code, the Options held by such Participant shall be deemed to be
Nonstatutory Stock Options.

 



 

 

ARTICLE 10

CHANGE IN CAPITAL STRUCTURE; CHANGE IN CONTROL

 

10.1       CHANGES IN CAPITAL STRUCTURE. In the event of a corporate event or
transaction involving the Company (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Article 5 shall be adjusted proportionately, and the
Committee shall adjust the Plan and Awards to preserve the benefits or potential
benefits of the Awards. Action by the Committee may include: (i) adjustment of
the number and kind of shares which may be delivered under the Plan; (ii)
adjustment of the number and kind of shares subject to outstanding Awards; (iii)
adjustment of the exercise price of outstanding Awards or the measure to be used
to determine the amount of the benefit payable on an Award; and (iv) any other
adjustments that the Committee determines to be equitable. Without limiting the
foregoing, in the event of a subdivision of the outstanding stock (stock-split),
a declaration of a dividend payable in Shares, or a combination or consolidation
of the outstanding stock unto a lesser number of Shares, the authorization
limits under Article 5 shall automatically be adjusted proportionately, and the
Shares then subject to each Award shall automatically be adjusted
proportionately without any change in the aggregate purchase price therefor.

 

10.2       CHANGE IN CONTROL. Subject to the provisions of Section 10.3 of the
Plan or as otherwise provided in the Plan or the Award Agreement, in the event
of a Change in Control, unless otherwise specifically prohibited under law or by
the rules and regulations of an Exchange:

 

(a)Any and all Options granted hereunder shall become immediately exercisable;
additionally, if a Participant’s employment or service is involuntarily
terminated or constructively terminated for any reason except Cause within
twelve (12) months of such Change in Control, the Participant shall have until
the expiration of the term of the Option to exercise such Options;

 

(b)Any time-based and other restrictions imposed on Restricted Stock shall
lapse; and

 

(c)The Committee shall have the ability to unilaterally determine that all
outstanding Awards are cancelled upon a Change in Control, and the value of such
Awards, as determined by the Committee in accordance with the terms of the Plan
and the Award Agreement, be paid out in cash in an amount based on the Change in
Control Price within a reasonable time subsequent to the Change in Control.

 

10.3       ALTERNATIVE AWARDS. Notwithstanding Section 10.2 of the Plan, no cash
settlement or other payment shall occur with respect to any Award if the
Committee reasonably determines in good faith prior to the occurrence of a
Change in Control that such Award shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted Award hereinafter
called an “Alternative Award”) by any successor as described in Section 12.16 of
the Plan; provided, however, that any such Alternative Award must:

 

(a)Be based on stock which is traded on an established U.S. securities market,
or that the Committee reasonably believes will be so traded within sixty (60)
days after the Change in Control;

 

(b)Provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Award;

 

(c)Have substantially equivalent economic value to such Award (determined at the
time of the Change in Control); and

 

(d)Have terms and conditions which provide that, in the event the Participant’s
employment is involuntarily terminated or constructively terminated, any
conditions on a Participant’s rights under, or any restrictions on transfer or
exercisability applicable to, each such Alternative Award shall be waived or
shall lapse, as the case may be.

 

 



 

 

ARTICLE 11

AMENDMENT, MODIFICATION AND TERMINATION

 

11.1       AMENDMENT, MODIFICATION AND TERMINATION. The Board of Directors may,
at any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board of Directors, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring shareholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an Exchange, then such amendment shall be
subject to shareholder approval; and provided, further, that the Board of
Directors may condition any other amendment or modification on the approval of
shareholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable to (i) permit Awards made hereunder to be
exempt from liability under Section 16(b) of the 1934 Act, (ii) comply with the
listing or other requirements of an Exchange, or (iii) satisfy any other tax,
securities or other applicable laws, policies or regulations.

 

11.2       AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 

(a)Subject to the terms of the applicable Award Agreement, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, or otherwise settled on the date of such amendment or
termination (with the per-share value of an Option for this purpose being
calculated as the excess, if any, of the Fair Market Value as of the date of
such amendment or termination over the exercise price of such Award);

 

(b)The original term of an Option may not be extended without the prior approval
of the shareholders of the Company;

 

(c)Except as otherwise provided in Article 10 of the Plan, the exercise price of
an Option may not be reduced, directly or indirectly, without the prior approval
of the shareholders of the Company; and

 

(d)No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby. An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, or otherwise settled on the date of such amendment (with the per-share
value of an Option for this purpose being calculated as the excess, if any, of
the Fair Market Value as of the date of such amendment over the exercise or base
price of such Award).

 



 

 

ARTICLE 12

GENERAL PROVISIONS

 

12.1       NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or
any Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

 

12.2       NO SHAREHOLDER RIGHTS. Except as otherwise provided in this Plan or
in an Award Agreement, no Award gives a Participant any of the rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with such Award.

 

12.3       WITHHOLDING. The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any exercise, lapse of restriction or other taxable event
arising as a result of the Plan. If Shares are surrendered to the Company to
satisfy withholding obligations in excess of the minimum withholding obligation,
such Shares must have been held by the Participant as fully vested shares for
such period of time, if any, as necessary to avoid variable accounting for the
Option. With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by withholding from the Award, Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.

 

12.4       NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, in any Award
Agreement or in any other document or statement made with respect to the Plan,
shall interfere with or limit in any way the right of the Company or any
Affiliate to terminate any Participant’s employment or status as an officer,
director or consultant at any time, nor confer upon any Participant any right to
continue as an employee, officer, director or consultant of the Company or any
Affiliate, whether for the duration of a Participant’s Award or otherwise.

 

12.5       UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Participant pursuant to an Award, nothing contained in the Plan or
any Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. The Plan is not
intended to be subject to the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).

 

12.6       CODE SECTION 409A. The Plan is intended to comply with Section 409A
of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, the Plan shall be interpreted and administered to be in
compliance therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless applicable law requires otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service as a Participant
shall instead be paid on the first payroll date after the six-month anniversary
of the Participant’s separation from service (or the Participant’s death, if
earlier). Notwithstanding the foregoing, neither the Company nor the Committee
shall have any obligation to take any action to prevent the assessment of any
additional tax or penalty on any Participant under Section 409A of the Code and
neither the Company nor the Committee will have any liability to any Participant
for such tax or penalty.

 

 

 



12.7       RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be
taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or benefit plan of the Company
or any Affiliate unless provided otherwise in such other plan.

 

12.8       EXPENSES. The expenses of administering the Plan shall be borne by
the Company and its Affiliates.

 

12.9       TITLES AND HEADINGS. The titles and headings of the Sections in the
Plan are for convenience of reference only, and in the event of any conflict,
the text of the Plan, rather than such titles or headings, shall control.

 

12.10       GENDER AND NUMBER. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

12.11       FRACTIONAL SHARES. No fractional Shares shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional Shares or whether such fractional Shares shall be eliminated
by rounding up or down.

 

12.12       GOVERNMENT AND OTHER REGULATIONS.

 

(a)Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

 

(b)Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any federal, state or local law
or practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such Award or the purchase or receipt of Shares thereunder, no Shares may be
purchased, delivered or received pursuant to such Award unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any condition not acceptable to the Committee. Any
Participant receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements. The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Committee’s
determination that all related requirements have been fulfilled. The Company
shall in no event be obligated to register any securities pursuant to the 1933
Act or applicable state law or to take any other action in order to cause the
issuance and delivery of such certificates to comply with any such law,
regulation or requirement.

 

12.13       GOVERNING LAW. To the extent not governed by federal law, the Plan
and all Award Agreements shall be construed in accordance with and governed by
the laws of Indiana.

 

 

 



12.14       ADDITIONAL PROVISIONS. Each Award Agreement may contain such other
terms and conditions as the Committee may determine; provided, however, that
such other terms and conditions are not inconsistent with the provisions of the
Plan.

 

12.15       NO LIMITATIONS ON RIGHTS OF COMPANY. Subject to Section 12.16 of the
Plan, the grant of any Award shall not in any way affect the right or power of
the Company to make adjustments, reclassification or changes in its capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets. The Plan shall not restrict
the authority of the Company, for proper corporate purposes, to draft or assume
Awards, other than under the Plan, to or with respect to any person. If the
Committee so directs, the Company may issue or transfer Shares to an Affiliate,
for such lawful consideration as the Committee may specify, upon the condition
or understanding that the Affiliate will transfer such Shares to a Participant
in accordance with the terms of an Award granted to such Participant and
specified by the Committee pursuant to the provisions of the Plan.

 

12.16       SUCCESSORS. Any obligations of the Company or an Affiliate under the
Plan with respect to Awards granted hereunder shall be binding on any successor
to the Company or Affiliate, respectively, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company or Affiliate, as applicable.

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



